      Case 2:16-cv-00287-cr Document 313 Filed 09/02/20 Page 1 of 13

                                                               L'., ,   >..• l   ~~,   ,   ; :. ; [~,   i
                                                                                                            -·!
                                                              O!S EiC, T - \1~;. '~.,;tiT
                                                                                  r i:_r.,u
                   UNITED STATES DISTRICT COURT
                             FOR THE                         2121 SEP -2 PM 5: 25
                       DISTRICT OF VERMONT

GARRETT AND RALPH SITTS, LEON
ATWELL, VICTOR BARRICK, DANIEL
                                      )
                                      )
                                                              BY ..
                                                                 OEPtH v CL ERi
                                                                                       0w
BAUMGARDER, WILLIAM BOARD,            )
GEORGE BOLLES, ROGER BOLLES, ANDY
BOLLINGER, THOMAS BOLLINGER,          )
LOGAN BOWER, DWIGHT                   )
BRANDENBURG,BERNARD                   )
BROUILLETTE, THOMAS BROUILLETTE,      )
AARON BUTTON, HESTER CHASE,           )
THOMAS CLARK, THOMAS                  )
CLATTERBUCK, PAUL CURRIER, GERRY      )
DELONG, PETE AND ALICE DIEHL, MARK    )
DORING, MARK AND BARBARA DULKIS,
GLEN EAVES, MIKE EBY, WILLIAM         )
ECKLAND, DOUG ELLIOT, JAMES           )
ELLIOT, WENDALL ELLIOTT, MICHAEL      )
FAUCHER, DAVID AND ROBIN FITCH,       )
DUANE AND SUSAN FLINT, JOSEPH         )
FULTS, RICHARD GANTNER, STEFAN        )
AND CINDY GEIGER, WILLIAM GLOSS,      )
JOHN GWOZDZ, DAVID AND LAURIE         )
                                          Case No. 2:16-cv-00287
GRANT, JIM AND JOYCE GRAY, DENNIS
HALL, ROGER AND JOHN HAMIL TON,       )
NEVIN AND MARLIN HILDEBRAND, JAKE     )
AND HARLEN HILL YERD, RICHARD AND     )
TERRI HOLDRIDGE, PAUL HORNING,        )
TERRY AND ROBERT HUYCK, DONALD        )
SCOTT HYMERS, TERRY INCH, RANDY       )
AND LYNETTE INMAN, THEODORE           )
JA YKO, JACK KAHLER, JAMES AND
TERESA KEATOR, JIM AND SHARON         )
KEILHOLTZ, GEORGE KEITH, LEE AND      )
ELLEN KLOCK, MIKE AND LISA            )
KRAEGER, FRED LACLAIR, TIM LAL YER,   )
FRANK AND JOHN LAMPORT, CORRINE       )
LULL, CHARLES AND GRETCHEN MAINE,     )
THOMAS AND DEBORA MANOS, FRED         )
MATTHEWS, RUSSELL MAXWELL,            )
GERRY MCINTOSH, STEPHEN MELLOTT,
JOHN AND DAVID MITCHELL, THOMAS       )
MONTEITH, WALT MOORE, RICHARD         )
AND SHEILA MORROW, DEAN MOSER,        )
MELISSA MURRAY AND SEAN QUINN,        )
THOMAS NAUMAN, CHARLES NEFF,          )
      Case 2:16-cv-00287-cr Document 313 Filed 09/02/20 Page 2 of 13




DAYID NICHOLS, MICHAEL NISSLEY,            )
LOU ANN PARISH, DANIEL PETERS,             )
MARSHA PERRY, CAROLYN AND DAVE             )
POST, mDY LEE POST, SCOTT
RASMUSEU, BRIAN REAPE, DAYID AND           )
LYNETTE ROBINSON, BRIAN AND LISA           )
ROBINSON, CAL VIN ROES, BRADLEY            )
ROHRER, PAUL AND SARAH                     )
ROHRBAUGH, ROBERTA RYAN, SCOTT             )
AND LIN SA WYER, S. ROBERT SENSENIG,       )
THOMAS AND DALE SMITH, DALE AND            )
SUSAN SMITH, DENNIS SMITH, DONALD          )
T. AND DONALD M. SMITH, ROGER AND
TAMMY, SMITH, TODD SNYDER,                 )
RICHARD SOURWINE, DANNY                    )
SOURWINE, RANDY SOWERS, SHANE              )
STALTER, GEORGE AND SHIRLEY                )
STAMBAUGH, TRACY STANKO, STEPHEN           )
SOURWINE, RICHARD SWANTAK,                 )
GEORGE AND PATRICIA THOMPSON,              )
JEREMY THOMPSON, KEN AND mDY
TOMPKINS, DANIEL VAUGHN, MARK              )
VISSAR, ERIC WALTS, EDWARD                 )
WALLDROFF, GERALD WETTERHAHN,              )
JR., EUGENE WILCZEWSKI, STEVE              )
WILSON,                                    )
                                )
          Plaintiffs,           )
                                )
     v.                         )
                                )
DAIRY FARMERS OF AMERICA, INC., )
and DAIRY MARKETING SERVICES,   )
LLC,                            )
                                )
           Defendants.          )

                        ENTRY ORDER
GRANTING IN PART AND DENYING IN PART DEFENDANTS' MOTION IN
 LIM/NE NO. 1 TO PRECLUDE EVIDENCE AND ARGUMENT BASED ON
   TESTIMONY FROM GARRETT SITTS AND WILLIAM SWALLOW
                           (Doc. 197)




                                       2
         Case 2:16-cv-00287-cr Document 313 Filed 09/02/20 Page 3 of 13




       Plaintiffs are dairy farmers who allege anticompetitive and conspiratorial conduct
by Defendants Dairy Farmers of America, Inc. ("DFA") and Dairy Marketing Services,
LLC ("DMS") (collectively, "Defendants") in violation of the Sherman Act, 15 U.S.C.
§§ 1-2. Pending before the court is Defendants' motion in limine number 1, which seeks
to preclude Plaintiffs from introducing certain purported hearsay testimony from Plaintiff
Garrett Sitts and nonparty witness William Swallow at trial. (Doc. 197.) Defendants filed
their motion on May 20, 2020, and Plaintiffs responded on June 3, 2020. Defendants
replied on June 17, 2020. The court held a hearing on the parties' motions in limine on
July 21, 2020, at which time it took the present motion under advisement.
       Plaintiffs are represented by Dana A. Zakarian, Esq., Elizabeth A. Reidy, Esq.,
Gary L. Franklin, Esq., Joel G. Beckman, Esq., Michael Paris, Esq., and William C.
Nystrom, Esq. Defendants are represented by Alfred C. Pfeiffer, Jr., Esq., Elyse M.
Greenwald, Esq., Ian P. Carleton, Esq., Jennifer L. Giordano, Esq., Margaret M. Zwisler,
Esq., Molly M. Barron, Esq., Sarah M. Ray, Esq., and W. Todd Miller, Esq.
       As an initial matter, Plaintiffs represent that "Mr. Sitts is not a plaintiff in this trial
... and Plaintiffs do not intend to have him testify ... in this trial." (Doc. 219-2 at 2.)
Consequently, Defendants' motion to preclude evidence and argument based on
testimony from Mr. Sitts is hereby DENIED AS MOOT.
       Defendants seek to preclude Plaintiffs from introducing deposition testimony that
Mr. Swallow gave in Allen v. Dairy Farmers ofAmerica. Pursuant to Fed. R. Evid. 804, a
declarant's former testimony is not subject to exclusion as hearsay if the declarant is
unavailable as a witness and the party against whom the testimony is offered had "an
opportunity and similar motive" to cross-examine the declarant. Fed. R. Evid. 804(a)-(b).
Defendants do not challenge Plaintiffs' assertion that Mr. Swallow is unavailable or
dispute that they had an opportunity and similar motive to cross-examine Mr. Swallow in
Allen as they have in this action. As a result, Mr. Swallow's deposition testimony is
admissible pursuant to Fed. R. Evid. 804. Defendants nonetheless challenge the
admission of Mr. Swallow's testimony which they characterize as inadmissible hearsay
and which they further assert should be excluded pursuant to Fed. R. Evid. 403 because


                                                3
         Case 2:16-cv-00287-cr Document 313 Filed 09/02/20 Page 4 of 13




the risk of undue prejudice and confusing and misleading the jury substantially outweighs
the evidence's probative value.
       In his deposition, Mr. Swallow, a livestock nutritionist, described a conversation
that occurred between two men and a woman eating lunch at the Penn 80 truck stop in
Milton, Pennsylvania at the Limestoneville exit of Route 80 in October or late
September, 2009. Mr. Swallow testified that when he arrived at the truck stop at
approximately 11 :30 a.m., the restaurant was not noisy and "there weren't many people
there at all." (Doc. 219-1 at 24:9-10.)
      When he entered the truck stop restaurant, Mr. Swallow sat down in a booth with
his dining companion, Eric Moser. At a nearby table occupied by the two men and one
woman, he "glanced down [and] noticed OMS on a shirt and Land O'Lakes on another
one, and that was about the extent of it." Id. at 16:22-17:2. The woman in the group he
observed was Caucasian, "probably [in her] 40s[,]" and "might have had curly hair." Id.
at 16: 15-18. The man wearing a Land O' Lakes shirt was also Caucasian, with a "skinnier
build" and "probably in his mid to late 40s[,]" id. at 17 :6-7, dressed in a button-down
shirt that Mr. Swallow thought was blue in color and had a Land O'Lakes logo which
Mr. Swallow recognized from his work for his dairy producer clients. The man wearing
the OMS shirt was "a shorter, sort of heavy-set" Caucasian man in his late forties to early
fifties. Id. at 23:21-22.
      As Mr. Swallow joined Mr. Moser, Mr. Moser "motioned to [Mr. Swallow] to be
quiet due to the conversation that was going on behind [him]." Id. at 15:14-16. Mr.
Swallow recalled the part of the conversation he overheard as follows:
      The gentleman from OMS was discussing to the gentleman from Land O'
      Lakes that there was a group of - group of dairymen that wanted to leave
      OMS and go to a - another cooperative, and he made the comment that - he
      said that he didn't want to see that happen and he wasn't going to let it
      happen. The gentleman from Land O'Lakes asked what he was going to do
      about it. He - the gentleman from OMS said that he would threaten the dairy
      farmers with health code violations if they tried to leave. The gentleman
      from Land O'Lakes said, what if that doesn't work? The gentleman from
      OMS stated that he would threaten the milk haulers with - by voiding the
      contract to haul their milk.


                                              4
            Case 2:16-cv-00287-cr Document 313 Filed 09/02/20 Page 5 of 13




Id. at 18:13-19:4.
          Mr. Swallow testified that the conversation was about "a group of dairymen in
central Pennsylvania" (Doc. 219-1 at 20:7-8) and noted that the woman "did not say a
word." Id. at 19:7. In reaction to the overheard conversation, Mr. Swallow said to Mr.
Moser, "I can't believe I just heard that[,]" to which Mr. Moser replied, "I can't either."
Id. at 25:2-5.
          Mr. Swallow acknowledged that he did not know the identity of any of the
speakers at the time of the conversation and that the conversation participants did not
identify themselves by name. According to Mr. Swallow, he recounted the conversation
to a dairy producer client whose farm was located eight to ten miles from the truck stop
"within an hour or two." Id. at 30: 18. The client1 purportedly identified the man in the
DMS shirt and the woman as DMS milk inspectors by name. Mr. Swallow initially
testified that he did not recall the individuals' names as identified by his client, but then
stated:
          I think the one name is Lisa Van Hom, Van something or other. I think the
          gentleman from DMS, I think his name was Houck. The gentleman from
          Land O'Lakes I was under the impression was a Baum. Turned out that is
          not who was there. The gentleman from Land O'Lakes was someone
          different. I do not know who that was.
Id. at 23: 10-17. 2
          Mr. Swallow testified that "[t]he gentleman from DMS was discussing his clients,
his customers that were threatening to leave" and believed the speaker used the term
"customers[.]" Id. at 28:8-13. The dairy producer who allegedly identified the individuals
did so based upon the physical description provided by Mr. Swallow. Mr. Swallow
believed his client identified the gentleman from DMS as his milk inspector in
Bloomsburg, which is in central Pennsylvania.


1
  Mr. Swallow testified to the first and last name of the dairy producer who allegedly identified
the participants, stating he was reluctant to provide identifying information because the dairy
producer's "religion prohibits him from being involved in court appearances [and] legal
testimony." (Doc. 219-1 at 21:16-17.)
2
    The deposition transcript notes that the names in this excerpt are spelled phonetically.


                                                    5
         Case 2:16-cv-00287-cr Document 313 Filed 09/02/20 Page 6 of 13




       When asked ifhe had "any information about whether any individual from DMS
actually threatened any farmer with potential health violations[,]" Mr. Swallow testified
that he did not. (Doc. 219-1 at 30:4-7.) He was similarly unaware of any individual from
any other cooperative or organization issuing health code violations to coerce farmers, or
making threats to do so. However, Mr. Swallow identified by first and last name a milk
hauler whose contract he believed had been terminated because he was "looking at
switching" to "a MarylandNirginia co-op." Id. at 39:5-6. He noted that "when you work
in the dairy industry, it's a small industry, you hear everything." Id. at 39:15-17.
       Mr. Swallow contacted an attorney, George Farah, identified in a "Dairy Alert
through Dairy Herd Management" which "mentioned a legal case involving dairymen in
Vermont versus DMS, DFA and Dean Foods." Id. at 33:5-8. Because the "[i]nformation
sounded pertinent to the case," he talked to Mr. Farah for approximately thirty minutes.
Id. at 33:9. Mr. Farah asked Mr. Swallow for a verbal statement and followed it with a
written summary which Mr. Swallow signed. He also talked to Martin Beshore, an
attorney who was representing one of Mr. Swallow's clients in an unrelated lawsuit. Mr.
Swallow also identified by name a dairyman who ships to Land O' Lakes to whom he
relayed the overheard conversation "maybe a day or two later." Id. at 31 :21-22.
       During his deposition, counsel for Defendants showed Mr. Swallow a map of
Pennsylvania with shading to represent the portion of the state that falls within Federal
Milk Marketing Order 1. Mr. Swallow indicated that his hometown of Milton,
Pennsylvania, as well as the town in which the truck stop is located and the town in
which his client's farm is located, are not within Order 1. He further testified that the
"central/eastern part of Pennsylvania" "where [the DMS] guy works" is also outside of
Order 1 based on the map, which did not show county boundaries. (Doc. 219-1 at 43:19-
22.)




                                              6
         Case 2:16-cv-00287-cr Document 313 Filed 09/02/20 Page 7 of 13




I.     Conclusions of Law & Analysis.
       A.     Whether Mr. Swallow's Deposition Testimony Is An Admission By A
              Party-Opponent.
       A statement is not hearsay if it is "offered against an opposing party" and "was
made by the party's agent or employee on a matter within the scope of that relationship
and while it existed[.]" Fed. R. Evid. 801(d)(2)(D). "Liberal admissibility" of evidence
under this rule is warranted because "an employee is usually the person best informed
about certain acts committed in the course of his employment, and ... while still
employed an employee is unlikely to make damaging statements about his employer,
unless those statements are true." Pappas v. Middle Earth Condo. Ass 'n, 963 F.2d 534,
537 (2d Cir. 1992).
       To render a statement by a party's agent admissible at trial, its proponent must
establish "(1) the existence of the agency relationship, (2) that the statement was made
during the course of the relationship, and (3) that it relates to a matter within the scope of
the agency." Marcie v. Reinauer Transp. Cos., 397 F.3d 120, 129 (2d Cir. 2005) (citation
omitted). Although the content of a statement alone is insufficient to prove that the
speaker was a party's agent, "circumstantial evidence may establish the scope, as well as
the existence, of the agency relationship." Pappas, 963 F.2d at 538. Plaintiffs, as the
proponent of the testimony, bear the burden of establishing its admissibility by a
preponderance of the evidence. See Bourjaily v. United States, 483 U.S. 171, 175 (1987)
("We have traditionally required that [preliminary factual questions] be established by a
preponderance of proof.").
       A declarant' s apparel displaying a corporate logo may constitute evidence that he
or she is employed by that company. However, the inference of employment based on a
uniform or nametag is generally corroborated by other evidence, such as the declarant's
physical presence in an associated place of business. See, e.g., Davis v. Mobil Oil Exp!. &
Producing Se., 864 F.2d 1171, 1173-74 (9th Cir. 1987) (holding statement of an
"unidentified Mobil company man" wearing a Mobil hard hat was properly admitted
under Rule 801(d)(2)(D) where the plaintiffs "two co-workers testified unequivocally



                                              7
            Case 2:16-cv-00287-cr Document 313 Filed 09/02/20 Page 8 of 13




that the individual ... was a Mobil company man"); Smith v. Pathmark Stores, Inc., 485
F. Supp. 2d 235, 238 (E.D.N.Y. 2007) (finding sufficient evidence that declarant was
defendant's employee where he wore a Pathmark nametag and spoke to plaintiff in a
Pathmark store).
       Plaintiffs cite Yepez v. 44 Court Street LLC, 994 F. Supp. 2d 333, 336 (E.D.N.Y.
2014) in support of their argument that the DMS logo, in conjunction with the speaker's
statements, is sufficient circumstantial evidence to sustain the conclusion that he was a
DMS dairy inspector. In Yepez, the plaintiff alleged that a Duane Reade drugstore failed
to comply with the requirements of the Americans with Disabilities Act, and sought to
introduce "comments allegedly made by unidentified Duane Reade employees to the
plaintiffs attendants, which were then communicated by the attendants to the plaintiff."
Id. The court held that by "alleging that the speakers' clothing and name tag[ s] indicated
that the individuals were employees of Duane Reade," the plaintiff had met the
requirements for admission of the testimony under Fed. R. Evid. 801(d)(2)(D). Id.
       In this case, the declarant's shirt with a DMS logo is circumstantial evidence
indicating that he was employed by DMS. The statements Mr. Swallow overheard also
support a conclusion that the man in the DMS shirt was employed in the dairy industry
and that he spoke about matters pertaining to his employment. The declarant referred to
dairy farmers and cooperatives as well as milk hauling and represented that he would
"threaten" dairy farmers with repercussions if they tried to leave their cooperative. (Doc.
219-1 at 18 :21.) In addition, there is some evidence that at least one of the persons to
whom the alleged DMS employee was speaking was also affiliated with the dairy
industry.
       Plaintiffs further rely on Mr. Swallow's testimony identifying the declarant as a
DMS milk inspector. Although Mr. Swallow admitted that he lacked personal knowledge
of that status, he described the man's physical appearance and purportedly learned his
first and last name within an hour or two from a client who identified the man as his
DMS milk inspector based on Mr. Swallow's description. The court may consider this
subsequent identification, even though it is hearsay, in deciding whether the evidence is


                                              8
         Case 2:16-cv-00287-cr Document 313 Filed 09/02/20 Page 9 of 13




admissible. See Fed. R. Evid. 104(a) ("The court must decide any preliminary question
about whether ... evidence is admissible. In so deciding, the court is not bound by
evidence rules, except those on privilege."). Mr. Swallow, who is affiliated with the dairy
industry, thus provided circumstantial evidence in support of Plaintiffs' contention that
the speaker who allegedly discussed threatening dairy farmers was, in fact, a DMS milk
inspector. 3
       It is not the court's role to judge the credibility of a witness. Rather, it may
exclude a party admission only if no rational jury could reach a conclusion that it fell
within an agency relationship. See Ricketts v. City ofHartford, 74 F.3d 1397, 1411 (2d
Cir.), cert. denied, 514 U.S. 815 (1996) (holding that "[t]he district court's determination
that it was not satisfied that the voice on the tape was that of [defendant] ... is
inconsistent with these principles. So long as a jury is entitled to reach a contrary
conclusion, it must be given the opportunity to do so."); see also Blake v. Pellegrino, 329
F.3d 43, 48 (1st Cir. 2003) (holding that Rule 104(a) does not confer any added discretion
to exclude admissible evidence and finding that "[w]here, as here, a piece of evidence
rests upon a proper foundation, Rule 104( a) does not permit a trial judge to usurp the
jury's function and exclude the evidence based on the judge's determination that it lacks
persuasive force.").
       On balance, the content and circumstances of the conversation Mr. Swallow
overheard satisfy Plaintiffs' burden to show that it is "more likely than not that" Mr.
Swallow overheard an admission by a party opponent admissible under Fed. R. Evid.
801(d)(2)(D). Bourjaily, 483 U.S. at 175; see also Williams v. Bethel Springvale Nursing
Home, Inc., 2018 WL 1662644, at *2 (S.D.N.Y. Apr. 5, 2018) (noting that even
admissions by unidentified employees may be admissible under Rule 801(d)(2)(D) where
other evidence demonstrates the existence and scope of the agency relationship).




3
  Neither party has produced any additional evidence to bolster or undermine the identifications
by indicating whether DMS employed individuals with the names provided by Mr. Swallow's
client.


                                                9
        Case 2:16-cv-00287-cr Document 313 Filed 09/02/20 Page 10 of 13




       B.     Whether Mr. Swallow's Deposition Testimony Should be Excluded
              Under Fed. R. Evid. 403.
       Defendants assert that even if Mr. Swallow's testimony is deemed admissible
under Federal Rules of Evidence 801 and 804, it should nonetheless be excluded pursuant
to Fed. R. Evid. 403 because its probative value is substantially outweighed by the risk of
unfair prejudice. They note that the alleged DMS declarant made only hypothetical
statements about actions he would take in the future if dairy farmers attempted to leave
his cooperative. They assert that there is no evidence connecting that alleged threat to any
of the Plaintiffs in this case or to any other evidence proffered by Plaintiffs. Defendants
further contend that because the alleged statements do not pertain to Order 1, they are
likely to confuse and mislead the jury.
       Fed. R. Evid. 403 "requires the trial court to make a conscientious assessment of
whether the probative value of the evidence on a disputed issue in the case is
substantially outweighed by the prejudicial tendency of the evidence to have some other
adverse effect upon the defendant." United States v. Quattrone, 441 F.3d 153, 186 (2d
Cir. 2006). '"Unfair prejudice' within [the context of Fed. R. Evid. 403] means an undue
tendency to suggest decision on an improper basis, commonly, though not necessarily, an
emotional one." Old Chief v. United States, 519 U.S. 172, 180 ( 1997) (quoting Advisory
Committee's Notes on Fed. R. Evid. 403); see also United States v. Figueroa, 618 F.2d
934, 943 (2d Cir. 1980) ("The prejudicial effect may be created by the tendency of the
evidence to prove some adverse fact not properly in issue or unfairly to excite emotions
against the defendant.").
       The probative value of the contested evidence lies in its support for Plaintiffs'
claim that Defendants used coercion to obtain and preserve their monopsony power. See
Fed. R. Evid. 401 (providing that evidence is relevant if it tends to make a fact of
consequence more or less probable). However, the purported DMS employee made only
hypothetical statements about actions he would take in the future if dairy farmers
attempted to leave their cooperative which are less probative of Defendants' alleged
anticompetitive conduct than evidence of threats that were actually made and carried out.



                                             10
        Case 2:16-cv-00287-cr Document 313 Filed 09/02/20 Page 11 of 13




See United States v. Connolly, 2018 WL 5023785, at *4 (S.D.N.Y. Oct. 1, 2018)
( declining to admit witness testimony regarding a "hypothetical conclusion" and finding
that "since there is virtually no probative value in testimony about what 'may' have
happened (as opposed to what actually did happen), the balance falls heavily in favor of
disallowing the testimony").
       In addition, Plaintiffs have not established a connection between the statements
Mr. Swallow overheard and threats against dairy farmers in Order 1. Mr. Swallow
testified that the conversation he overheard occurred in an area of central Pennsylvania
that does not fall within Order 1, and that neither the declarant nor the farmer client who
purported to identify him as a DMS employee worked in Order 1. Mr. Swallow testified
that it "did not appear to be that" DMS had a corporate policy of threatening farmers,
(Doc. 219-1 at 28:18), and that he did not "have a clue if it's a regular practice of
[Defendants] or not." Id. at 29:5-6. Statements made by a DMS employee outside of the
geographic market at issue do not tend to prove that Defendants made similar threats in
Order 1 in the absence of corroborating evidence. See Golden v. Kentile Floors, Inc., 475
F.2d 288, 291 (5th Cir. 1973) (finding evidence did not establish antitrust liability for
party whose role "was not directed toward excluding potential competitors ... from the
[relevant] market").
       There is a significant risk that if presented with evidence that a DMS employee
contemplated using threats to coerce dairy farmers in central Pennsylvania to benefit his
employer, the jury may extrapolate from that evidence that Defendants issued similar
threats in Order 1. In that event, Defendants will be unfairly prejudiced by Mr. Swallow's
testimony which may "inappropriately lead the jury to" find in favor of Plaintiffs "on the
basis of conduct not at issue in the trial." Quattrone, 441 F.3d at 186; see also Carter v.
Hewitt, 617 F.2d 961, 972 (3d Cir. 1980) (observing that evidence "is unfairly prejudicial
if it ... may cause a jury to base its decision on something other than the established
propositions in the case.") (footnote, internal quotation marks, and citation omitted).
Unless Plaintiffs can point to testimony or other evidence that establishes similar threats




                                              11
          Case 2:16-cv-00287-cr Document 313 Filed 09/02/20 Page 12 of 13




in Order 1, Mr. Swallow's testimony may have a spillover effect that creates antipathy
toward Defendants despite its scant probative value.
         Because the risk of unfair prejudice and confusing and misleading the jury
substantially outweighs the testimony's probative value regarding Defendants' allegedly
anticompetitive conduct in Order 1, Defendants' motion to exclude Mr. Swallow's
testimony pursuant to Fed. R. Evid. 403 is GRANTED.
         C.     Whether the Testimony is Admissible as a Statement By a
                Coconspirator in Furtherance of the Conspiracy.
         Plaintiffs alternatively contend that Mr. Swallow's testimony is admissible under
Fed. R. Evid. 801(d)(2)(E), which defines a statement "offered against an opposing
party" and "made by the party's coconspirator during and in furtherance of the
conspiracy" as "not hearsay[.]" To establish a coconspirator's statement, Plaintiffs must
"show that a conspiracy existed, that both the [D]efendant[s] and the declarant
participated in it, that it was in existence at the time the statement was made, and that the
statement was made in furtherance of the conspiracy." United States v. Lieberman, 637
F.2d 95, 102 (2d Cir. 1980). The "in furtherance of the conspiracy" requirement "is
designed both to assure [the statement's] reliability and to be consistent with the
presumption that the coconspirator would have authorized [the statement]." Id. at 103.
Only statements that "prompt the listener-who need not be a coconspirator-to respond
in a way that promotes or facilitates the carrying out of a criminal activity" can be said to
"further" the conspiracy. United States v. Maldonado-Rivera, 922 F.2d 934, 958 (2d Cir.
1990).
         In a footnote, Plaintiffs state that they "intend to prove at trial that DMS and Land
O'Lakes were members of the [alleged] conspiracy." (Doc. 219-2 at 4 n.6.) Even if
Plaintiffs can establish the existence of a conspiracy including both DMS and Land O'
Lakes that existed at the time of the truck stop conversation, and that the statements of
the purported Land O'Lakes employee were made in furtherance of the alleged
conspiracy, they must further establish that those statements pertain to an alleged
conspiracy in Order 1. At this juncture, Plaintiffs have not met their burden. The court


                                               12
        Case 2:16-cv-00287-cr Document 313 Filed 09/02/20 Page 13 of 13




thus CONDITIONALLY GRANTS Defendants' motion to exclude Mr. Swallow's
testimony.
                                   CONCLUSION
      For the foregoing reasons, Defendants' motion to exclude is GRANTED with
regard to Mr. Swallow's testimony and DENIED AS MOOT with regard to Mr. Sitts's
testimony.
SO ORDERED.

      Dated at Burlington, in the District of Vermont, this 2/j,J day of September, 2020.




                                                Christina Reiss, District Judge
                                                United States District Court




                                           13
